Broyles, O. J.
1. In charging the jury upon the law with reference to the possession of stolen property — the fruits of a burglary — by one accused of the burglary, the judge should use the word “recent,” but the omission to do so is not reversible error where it necessarily appears from the evidence that such possession, if it existed at all, was in fact recent. Young v. State, 95 Ga. 456 (2) (20 S. E. 270).
2. In the light of the facts of the case (the uncontradicted testimony being that the accused voluntarily and freely confessed that he was present and aided in the commission of the burglary) and of the entire charge of the court, no reversible error appears in the excerpt from the charge complained of in the motion for a new trial.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.